Citation Nr: 1541521	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for immunoglobin A (IgA) nephropathy, to include as secondary to service-connected blastomycosis of the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1962 and from July 1964 to August 1964.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a July 2011 video-conference hearing.  A transcript of the hearing is in the claims file.

In March 2013, the Board reopened the Veteran's claim and remanded it for additional development, to include a new VA opinion.

Additional documents pertinent to the present appeal are in the Virtual VA paperless processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded to ensure compliance with the Board's March 2013 remand directives and for an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (requiring substantial compliance with Board remand directives).

In March 2013, the Board directed the AOJ to contact Dr. M.H.K. (the private physician who authored the March 2007 opinion letter), provide him with a copy of the Board's March 2013 decision, and ask him to opine as to whether the Veteran's IgA nephropathy is etiologically related to his service-connected blastomycosis of the lungs.  The AOJ attempted to contact Dr. M.H.K. at the Jackson VA medical center (VAMC).  See April 2013 Correspondence.  In July 2013, a physician at VAMC Jackson informed the AOJ that Dr. M.H.K. did not practice at VAMC Jackson and that the evidence suggests that he practices at the University of Alabama at Birmingham.  July 2013 VA Examination Note.  The evidence of record does not show that the AOJ made any additional attempts to contact Dr. M.H.K..  Remand is necessary to ensure that the AOJ makes a reasonable effort to contact Dr. M.H.K. and to request an addendum opinion.

In addition, the June 2013 and July 2013 VA examinations are not sufficient to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also March 2013 Board Remand (italics added for emphasis) (requesting a VA medical opinion "as to whether the Veteran's IGA nephropathy is proximately due to, or aggravated by, his service-connected blastomycosis.").

A secondary service connection claim encompasses direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation element of secondary service connection.  See also El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013) (holding that a VA medical opinion on secondary service connection was inadequate because it only addressed causation and not aggravation).  

The June 2013 VA examiner opined that "there is not a fifty percent chance or greater that . . . [the Veteran's] IgA nephritis was related to his infection with blastomycosis" and that the Veteran's "IgA nephritis was related to exposure to blastomycosis over 20 years previously is less than 50% likely as not."  The July 2013 independent medical examiner opined that the Veteran's "IgA nephropathy is LESS LIKELY THAN NOT proximately due to or the result of the Veteran's service connected" blastomycosis of the lungs and that his "claimed nexus LESS LIKELY THAN NOT related to his military service condition."  Thus, both examiners failed to opine as to whether the Veteran's IgA nephropathy was aggravated by his service-connected blastomycosis and, therefore, are inadequate to decide the Veteran's service-connection claim.  See Barr, 21 Vet. App. at 312.

For the reasons stated above, remand is necessary to obtain a VA addendum opinion on the issue of aggravation as it relates to the Veteran's secondary service connection claim for IgA nephropathy.  The Veteran's recent VA treatment records should also be obtained.

The case is REMANDED for the following actions:

1. Make arrangements to obtain any outstanding VA treatment records, dated from August 2010 onwards.

2.  After obtaining any necessary release from the Veteran, contact Dr. M.H.K. (a private physician) at his current medical practice which appears to be the University of Alabama School of Medicine.  See Letter from Dr. M.H.K., dated March 27, 2007.  Provide him with a copy of this remand, as well as a copy of his March 27, 2007 letter.

Dr. M.H.K. should be asked to clarify and provide a rationale for his March 2007 opinion.  Specifically, he should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's IGA nephropathy is related to (i.e., either caused or aggravated by) his service-connected blastomycosis of the lungs.  He should be asked to offer a complete rationale for any conclusion, to include references or citations to medical literature used to support his opinion.  The opinion should be provided in a legible report.  If the question cannot be answered, he should be asked to state the reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3. Thereafter, return the claims folder to the VA examiners who rendered the June 2013 and the July 2013 medical opinions for addendum opinions.  If the examiner(s) are not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND, must be provided to the examiners, who must note its review.

The examiners must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected blastomycosis and/or treatment with the Amphotericin B drug either (a) caused, or (b) aggravated (i.e., permanently worsened) his IgA nephropathy.  

In rendering this opinion(s), the VA examiners must address any opinion provided by Dr. M.H.K. that results from this remand.  The examiners must also address the May 2013 opinion authored by T.J.S., M.D. which states, in pertinent part, that the Veteran's immune response to blastomycosis "may have increased the efficacy of the amphotericin B and furthermore, may be as likely as not, to have played a role later in the development of the IgA nephropathy in light of the immune activation."

The examiners must provide a complete rationale for all opinions provided.  If either examiner determines that an additional examination of the Veteran is required in order to provide the requested opinions, the Veteran should be scheduled for an appropriate VA examination.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

